Citation Nr: 0302786	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-06 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1981 to December 
1985.

This appeal arises from a September 1998 rating decision of 
the Lincoln, Nebraska Regional Office (RO).  The veteran 
failed to appear for an August 2002 Travel Board hearing.  
Pursuant to the written notice provided to the veteran prior 
to the hearing, the hearing request is considered to have 
been withdrawn.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A chronic low back disability to include arthritis was 
initially manifest many years after service; there is no 
competent medical evidence to demonstrate a nexus between an 
injury during service and any current low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated 
during service, nor may arthritis of the low back be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  The VCAA applies to all 
pending claims for VA benefits and provides, among other 
things, that VA shall make reasonable efforts to notify a 
claimant of relevant evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by VA 
as part of that notice (to include what evidence, if any, 
will be obtained by the claimant, and which evidence, if any, 
will be retrieved by VA).  The VCAA also requires VA to 
assist a claimant in obtaining such evidence.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001). See also 
Quartuccio v. Principi, 16 Vet.App. 183 (2002), where the 
U.S. Court of Appeals for Veterans Claims (Court) addressed 
the duty to notify requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), set forth in 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  As set forth below, the RO's actions 
throughout the course of this appeal have satisfied the 
requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the September 
1998 and October 2001 rating decisions of the evidence needed 
to substantiate his claim.  He was provided an opportunity to 
submit such evidence.  In the March 1999 statement of the 
case and the October 2001 supplemental statement of the case, 
the RO notified the veteran of all regulations relating to 
his claim, informed him of the reasons for which it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  
The RO sent the veteran a VCAA compliance letter in June 2001 
and additional information about the VCAA was sent in the 
October 2001 supplemental statement of the case.  The veteran 
was informed as to VA's duty to notify him about his claim, 
VA's duty to assist him in obtaining evidence for his claim, 
what the evidence must show to establish his claim, what had 
been done to assist the veteran with his claim, and what 
information or evidence that VA needed from the veteran.  The 
Board finds that the information provided to the veteran 
specifically satisfies the requirements of 38 U.S.C.A. § 5103 
(West Supp. 2001) in that the veteran was clearly notified of 
the evidence necessary to substantiate his claim (to include 
what evidence VA would obtain and what evidence the veteran 
would obtain).  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
private treatment records and a VA medical statement have 
been obtained.  The veteran has also presented testimony at a 
March 1999 personal hearing.  In short, VA has fulfilled the 
duty to assist by aiding the veteran in obtaining evidence 
that relates to his claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).


Factual background

The service medical records show that the veteran was seen in 
February 1984 complaining of a sharp pain of the back of 4 
days duration.  He reported that "I wasn't doing anything 
suddenly back bone popped."  On examination, there was 
moderate range of motion.  

On a subsequent examination that same day, the veteran 
reported a history of a painful back of the right lower 
lumbar area that existed prior to service with low back pain 
which was similar to the current pain.  On examination, the 
veteran could forward bend to the floor and heel and toe walk 
without difficulty.  He complained of tenderness on palpation 
of the low back.  The veteran was able to perform straight 
leg raising without difficulty.  The assessment was muscle 
spasms.  X-rays of the low back revealed slight levoscoliosis 
of the lumbosacral spine.  Vertebral bodies and posterior 
elements appeared intact.  Disc spaces were of normal height.  
The impression was slight levoscoliosis.

In late February 1984, the veteran complained of low back 
pain without radiation.  In early March 1984, the veteran was 
still suffering low back pain.  The assessment was muscle 
pain.  

A February 1997 private medical report shows that the veteran 
was seen one week after a motor vehicle accident.  The 
veteran was suffering increased low back pain.  The veteran 
also reported some neuropathy following an accident in the 
service.  He had not been evaluated for this problem in the 
service, but there was residual tingling numbness and slight 
weakness of the right leg.  X-rays showed some low back 
arthritis.  The assessment was a lumbosacral strain and 
arthritis.  

A May 1997 MRI of the low back showed mild to moderate 
multilevel spondylitic disease of the lumbar spine with no 
evidence of spinal or foraminal stenosis.  There was no 
evidence of disc herniation.  

A March 1998 report from W. Carlton Reckling, M.D., shows a 
history of an automobile accident in February 1997.  The 
veteran's primarily complaint was severe low back pain and 
altered sensation of the legs.  The veteran denied having 
prior problems with his low back and he denied having a prior 
injury.  He reported falling off a tank in Germany and 
injuring his right flank area, but he did not have any 
residuals from this incident.  The diagnoses included lumbar 
strain, resolved; lumbar spondylosis; and lumbar disc 
degeneration and protrusion.  

A July 1998 statement from the veteran's mother indicates 
that sometime during the fall of 1995, she had received a 
telephone call from the veteran from Germany.  He indicated 
that he had fallen off the back of a tank, landed on a stump 
and hurt his lower back.  Right after that time, his right 
leg had gone numb.  He had not received medical treatment for 
this injury and after service the veteran limped and his back 
hurt all of the time.

In November 1998, the veteran indicated that he had hurt his 
back during service when he had fallen off a tank.  He had 
been advised not to report the back injury until his 
separation physical; however, he was not given a separation 
physical.  He indicated that he hurt the right side of the 
lower back in service and in the 1997 motor vehicle accident 
he hurt the left side of the lower back. 

The veteran testified in March 1999 that he hurt his back 
falling off a tank onto a stump in Germany; that he hurt his 
right side but he did not receive medical treatment; and that 
he continued to have sharp pain of the back.

An April 1999 VA medical statement, signed by a physician and 
a physician's assistant, indicates that the veteran had been 
treated on a number of occasions for chronic back pain.  X-
rays showed narrowing of the L4-5 intervertebral disc and 
mild hypertrophic degenerative changes of the lumbar spine.  
It was opined that the injury the veteran suffered to his 
back in service could have contributed to this problem.


Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  

This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (2002).  With chronic 
disease shown as such in service so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

The veteran maintains that he currently suffers from low back 
disability to include arthritis which is directly related to 
service as a result of an injury suffered when he fell off of 
a tank.  When treated during service for low back pain, the 
veteran reported that he had not injured his back and he 
reported that low back pain had preexisted service.  
Nonetheless, even though there is conflicting evidence as to 
whether the veteran actually injured his low back during 
service, the Board will accept as fact the veteran's 
contention that he injured his low back during service.

The service medical records reveal that the veteran was seen 
in February and March 1984 complaining of low back pain.  The 
assessments were low back pain and low back spasms.  X-rays 
were normal except for slight levoscoliosis which has not 
been demonstrated thereafter on x-rays.  The record was then 
dormant for many years.  Finally, in February 1997, the 
veteran received treatment for low back pain after having 
been involved in a motor vehicle accident.  X-rays and an MRI 
showed the presence of arthritis, multilevel spondylitic 
disease and disc degeneration and protrusion.  Thus, the 
evidence first demonstrates the presence of a chronic low 
back disability in the late 1990s, more than 10 years after 
separation from service.  Moreover, and most importantly, 
there is no competent medical evidence to connect an 
inservice low back injury with any current low back 
disability.

In this regard, an April 1999 VA physician statement includes 
the opinion that the low back injury suffered by the veteran 
during service could have contributed to the veteran's 
current low back disabilities.  The language used by the VA 
physician does not support the veteran's claim because it 
expresses a mere possibility and not probability.  See Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (a letter from a 
physician indicating that veteran's death "may or may not" 
have been averted if medical personnel could have effectively 
intubated the veteran was held to be speculative);  Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (the Court found 
evidence favorable to the veteran's claim that does little 
more than suggest a possibility that his illnesses might have 
been caused by service radiation exposure is insufficient to 
establish service connection);  Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (a physician's statement that the veteran may 
have been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  In short, there is no competent evidence to 
establish an etiologic link between the manifestation of low 
back disability in the late 1990s and the inservice injury 
many years before.

In conclusion, the only evidence that would support the 
veteran's claim that he currently suffers from a low back 
disability to include arthritis that is related to service is 
found in his statements and testimony and the statement from 
his mother; however, lay evidence is inadequate to establish 
a medical diagnosis or medical nexus opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim of service connection for a low back disability to 
include arthritis.


ORDER

Entitlement to service connection for a low back disability 
is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

